DAVIS, J.
The case at bar involves the question of the extent to which a landlord is given a lien for rent upon the crops of his tenant, under paragraph 2695 of the Revised Statutes of Arizona of 1901. The language of the paragraph is that “ . . . Every landlord shall have a lien upon the crops grown or growing upon the homestead premises for rent thereof, whether the same is payable wholly or in part in money or specific articles of property or products of the premises or labor, and also for the faithful performance of the terms of the lease, and such lien shall continue for a period of six months after the expiration of the term for which the premises were leased, and in all cases when the demised premises shall be let or lease assigned, the landlord shall have the same right to force his lien against the special lessor or assignee as he has against the tenant to whom the premises were leased.” The appellant contends, and properly raised the question in the lower court, that the lien of the statute is limited in its operation to crops produced or growing on a homestead; while, on the other' hand, the appellee maintains, and his recovery was upon the theory, that it was the intention of the legislature, in the aforesaid statute, to create a crop lien in favor of the landlord upon all kinds of leased premises. The statute plainly says, “crops grown or growing upon the homestead.” Whatever we may think of the wisdom or policy of limiting this right to owners of homesteads, the legislative intent is so expressed, and we have but to give effect to that intention.
The judgment appealed from is reversed and the cause remanded to the district court for a new trial.
KENT, O. J., and SLOAN, J., concur.